


Exhibit 10.53

 

SECOND AMENDMENT TO

KEURIG GREEN MOUNTAIN, INC.

2014 AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 

This SECOND AMENDMENT TO KEURIG GREEN MOUNTAIN, INC.’S 2014 AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN (the “Second Amendment”) is entered into as of the
11th day of September, 2014 by Keurig Green Mountain, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, the Company (formerly Green Mountain Coffee Roasters, Inc.) amended and
restated, effective March 6, 2014, the Company’s Amended and Restated Employee
Stock Purchase Plan (the “Plan”);

 

WHEREAS, on March 6, 2014, the Compensation and Organizational Development
Committee of the Board of Directors (the “Committee”) amended the Plan to
replace the name “Green Mountain Coffee Roasters, Inc.” with “Keurig Green
Mountain, Inc.” (the “First Amendment”); and

 

WHEREAS, at a meeting of the Committee held on September 11, 2014, the Committee
approved an amendment to the Plan to incorporate a holding period as set forth
more fully in this Second Amendment.

 

NOW, THEREFORE, in order to implement the changes to the Plan as approved by the
Committee, the Company hereby amends the Plan as follows:

 

1.              The heading of Article 5 is hereby amended and restated to read
in its entirety, “Article 5 — Stock Subject to the Plan; Holding Period.”

 

2.              Article 5 is hereby amended to add a new second paragraph:

 

“Beginning with the Payment Period commencing on March 27, 2016 and ending on
September 24, 2016, and for all subsequent Payment Periods unless otherwise
determined by the Committee, all shares of Common Stock purchased under the Plan
are subject to a one-year holding requirement from the last Trading Day of the
applicable Payment Period (each such period, a “Required Holding Period”).  In
the event a Participant sells shares of Common Stock purchased under the Plan
prior to the expiration of the applicable Required Holding Period, such
Participant shall not be entitled to enroll in the two Payment Periods
immediately subsequent to such sale.”

 

3.              In all other respects, the Plan is hereby confirmed and ratified
in its entirety.

 

 

 

KEURIG GREEN MOUNTAIN, INC.

 

 

 

 

 

/s/ Michael J. Degnan

 

Michael J. Degnan

 

Chief Legal Officer, Corporate General Counsel and Secretary

 

--------------------------------------------------------------------------------
